THORNTON, J., Dissenting.
I desire in brief to explain my dissent. The trustees under the will of the testator in this *63case (plaintiffs herein), under a well-known head of equity-jurisdiction, ask the advice of a court of equity as to the construction of trusts in the will. The property had been distributed by the proper court, under the will, to the plaintiffs as trustees; and it is held in the prevailing opinion that the will is superseded by the decree. How this supersedure is brought about I cannot conceive. The court distributing the property had nothing to do with the construction of the trusts under the will. The question was not before it at all. That court had only to determine in whom the law vested the property under the will. As to what was the meaning or signification of the language declaring the trusts under the will, that court had nothing to say or do. There was no merger in a decree or judgment. Such merger cannot go beyond the matter in issue. If the point or question is not a matter in issue— that is, to be determined in the action by the court in which the suit is pending, and declared by its judgment—the judgment of the court on such point or matter determines nothing which can bind or estop either court or party. And here it clearly appears that the court did determine nothing as to the extent or limits of the trusts. It only distributed the property, as it should have done, to the plaintiffs as trustees. The plaintiffs are held to be trustees by the decree and to be trustees by the will. They are appointed by that instrument. They could not be appointed by the decree. The plaintiffs speak of themselves in the complaint as trustees under the will; and they are so. Because they are recognized in the decree as trustees under the will, they do not cease to be trustees under the will. The will still is the foundation and rule of their duties. They must look to the will as the source of their duties and obligations, and for the extent of such duties and obligations. For these reasons I cannot concur in the judgment of the court dismissing the plaintiffs from the forum, who,’ as trustees, come into court and ask for that which they have a right to ask—the judgment of the court as to the complicated duties which they have to perform.